ICJ_009_CompetenceAdmissionGA_UNGA_NA_1950-03-03_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

COMPETENCE DE L’ASSEMBLEE GENERALE
POUR L’ADMISSION D’UN ETAT
AUX NATIONS UNIES

AVIS CONSULTATIF DU 3 MARS 1950

1950

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

COMPETENCE OF .THE GENERAL ASSEMBLY
FOR THE ADMISSION OF A STATE
TO THE UNITED NATIONS

ADVISORY OPINION OF MARCH 3rd, 1950
Le présent avis doit être cité comme suit :

« Compétence de l'Assemblée pour l'admission aux Nations Unies,
Avis consultatif : C. I. J. Recueil 1950, p. 4.»

This Opinion should be cited as follows :

“Competence of Assembly regarding admission to the United Nations,
Advisory Opinion: I.C.J. Reports 1950, p. 4.”

 

Sales number 3D

 

 

 
1950
.e 3 Mars
die général

n° 9

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1950

3 mars 1950

COMPETENCE DE L’ASSEMBLEE GENERALE
POUR L’ADMISSION D’UN ETAT
AUX NATIONS UNIES

Compétence de la Cour pour interpréter l'article 4, paragraphe 2, de
la Charte. — Caractère de la question. — Absence de recommandation du
Conseil de Sécurité en matière d'admission aux Nations Unies, — Pou-
voir de l’Assemblée générale en matière d'admission aux Nations Unies
en l'absence d'une recommandation du Conseil de Sécurité. — Sens de
l'expression « sur recommandation du Conseil de Sécurité». — Inter-
prétation d'une disposition d'un traité selon le sens naturel et ordinaire
de cette disposition prise dans son contexte. — Travaux préparatoires. —
Interprétation selon l’économie de la Charte. — Application de l'article 4,

paragraphe 2, par l'Assemblée générale et par le Conseil de Sécurité.

AVIS CONSULTATIF

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prési-

dent ; MM. ALVAREZ, HACKWORTH, WINIARSKI, ZORICIÉ,
DE VIsscHER, Sir Arnold McNaïr, M. KLAESTAD,
BaDAWI PACHA, MM. Krylov, READ, Hsu Mo, AZE-
VEDO, juges ; M. HAMBRO, Greffier.
5 AVIS DU 3 II 50 (ADMISSION AUX NATIONS UNIES)

La Cour,
ainsi composée,

donne l'avis consultatif suivant :

A la date du 22 novembre 1940, l’Assemblée générale des Nations
Unies a adopté la Résolution ci-après :

« L'Assemblée générale,

Ayant présents à l'esprit les débats auxquels la question de
l'admission de nouveaux Membres a donné lieu à la Commission
politique spéciale au cours de la quatrième session ordinaire,

Prie la Cour internationale de Justice de donner un avis consul-
tatif sur la question suivante :

« Un État peut-il être admis comme Membre des Nations
Unies, en vertu du paragraphe 2 de l’article 4 de la Charte, par
décision de l’Assemblée générale, lorsque le Conseil de Sécurité
n'a pas recommandé son admission soit parce que l'État can-
didat n’a pas obtenu la majorité requise, soit parce qu'un Membre
permanent a voté contre une résolution tendant à recommander
son admission ? »»

Par une lettre du 25 novembre 1940, enregistrée au Greffe le
28 novembre, le Secrétaire général des Nations Unies a transmis
au Greffier la copie de la résolution de l’Assemblée générale.

Le 2 décembre 1949, le Greffier notifia la requête demandant
l'avis à tous les Etats admis à ester en justice devant la Cour,
conformément à l’article 66, paragraphe 1, du Statut; en outre,
le Greffñer fit connaître aux Gouvernements des Membres des
Nations Unies, en leur adressant la communication spéciale et
directe prévue au paragraphe 2 de l’article 66, que la Cour était
disposée à recevoir d'eux des exposés écrits avant le 24 janvier 1950,
date fixée par une ordonnance de la Cour rendue le 2 décem-
bre 1940.

Dans le délai ainsi prescrit, des exposés écrits furent reçus de
la part des États suivants: République socialiste soviétique de
Biélorussie, Egypte, Etats-Unis d'Amérique, Tchécoslovaquie,
République soviétique socialiste d'Ukraine, Union des Républiques
socialistes soviétiques. Un exposé écrit du Secrétaire général des
Nations Unies fut reçu également dans le délai prescrit. En outre,
le Greffier reçut des exposés des Gouvernements de la République
argentine le 26 janvier 1950 et du Venezuela le 2 février 1950, à savoir
après l'expiration du délai fixé par l’Ordonnance du 2 décembre 1949.
Par application de l’article 37, paragraphes 4 et 5, du Règlement
de la Cour, le Président, la Cour ne siégeant pas, a décidé de
les accepter. Les exposés furent communiqués à tous les Membres
des Nations Unies, qui furent avisés que le Président avait

5
6 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

fixé au 16 février 1950 la date d'ouverture de la procédure
orale.

En application de l’article 65 du Statut de la Cour; le Secrétaire
général transmit au Greffe les documents qui sont énumérés au
bordereau annexé au présent avis !. Ces documents parvinrent
au Greffe le 23 janvier 1950. Le Secrétaire général adjoint chargé
du Département juridique fit également connaître, par lettre du
23 janvier 1950, qu’il n'avait pas l'intention d’être présent à la
procédure orale, à moins que la Cour n’en exprime le désir.

Le Gouvernement de la République française et le Gouverne-
ment de la République argentine firent connaître, par lettres du
14 janvier et du 3 février 1950, respectivement, leur intention de
présenter devant la Cour des exposés oraux. Le 14 février 1950,
la délégation de l'Argentine à Genève informa le Greffier que le
Gouvernement de la République argentine renonçait à son inten-
tion de participer à la procédure orale.

Lors de l'audience publique, tenue le 16 février 1950, la Cour
entendit l’exposé oral présenté au nom du Gouvernement de la
République française par M. Georges Scelle, professeur honoraire
à la Faculté de droit de l’Université de Paris, membre de la Com-
mission de droit international des Nations Unies.

*
* *

La demande d’avis appelle la Cour à interpréter l’article 4,
paragraphe 2, de la Charte. Avant d'aborder l'examen au fond
de la question qui lui est posée, la Cour doit considérer les
objections faites à cet examen, soit parce qu'elle ne serait pas
compétente pour interpréter les dispositions de la Charte, soit
pour la raison du prétendu caractère politique de la question.

En ce qui concerne sa compétence, la Cour se borne à rappeler
que, dans un précédent avis qui portait sur l'interprétation de
l’article 4, paragraphe premier, elle a déclaré que, selon l’article 96
de la Charte et l’article 65 du Statut, elle pouvait donner un avis
consultatif sur toute question juridique. et qu'aucune disposition
ne lui interdisait d’exercer à l'égard de l’article 4 de la Charte,
traité multilatéral, une fonction d’interprétation qui relève de
Fexercice normal de ses attributions judiciaires (C. I. J. Recueil
1947-1948, p. 61).

En ce qui concerne la seconde objection, la Cour constate que
l’Assemblée générale l’a invitée à fixer l’interprétation juridique du
paragraphe 2 de l’articie 4. Comme elle l’a déjà dit dans le même
avis, la Cour «ne peut attribuer un caractère politique à une

 

1 Voir p. 35.
6
7 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

demande, libellée en termes abstraits, qui, en lui déférant l’inter-
prétation d’un texte conventionnel, l'invite à remplir une fonction
essentiellement judiciaire ».

En conséquence, la Cour, conformément à sa jurisprudence, se
considère comme compétente sur la base des articles 96 de la Charte
et 65 de son Statut et estime qu’il n’y a aucun motif pour elle de
s'abstenir de répondre à la question qui lui est posée.

Cette question a été énoncée par l'Assemblée générale dans les
termes suivants :

« Un État peut-il être admis comme Membre des Nations Unies,
en vertu du paragraphe 2 de l’article 4 de la Charte, par décision
de l’Assemblée générale, lorsque le Conseil de Sécurité n’a pas
recommandé son admission soit parce que l’État candidat n’a
pas obtenu la majorité requise, soit parce qu’un Membre permanent
a voté contre une résolution tendant à recommander son admis-
sion ? »

La demande d'avis a en vue seulement le cas où le Conseil de
Sécurité, ayant voté sur une recommandation, a tiré de son vote
la conclusion que la recommandation n’a pas été adoptée faute de
la majorité requise ou par suite de l’opposition d’un Membre per-
manent. La demande se réfère ainsi au cas où l’Assemblée générale
se trouve en face d’une absence de recommandation du Conseil
de Sécurité.

Ce n’est pas l’objet de la demande de faire déterminer comment
le Conseil de Sécurité doit, en matière d'admission, appliquer les
règles gouvernant ses votes et, notamment, de faire rechercher
par la Cour si le vote négatif d’un Membre permanent suffit à faire
échec à une recommandation ayant réuni sept votes ou davantage.
La question telle qu’elle est posée implique qu’il y a dans ce cas
absence de recommandation.

La Cour est donc appelée uniquement à déterminer si l’Assem-
blée générale peut décider l’admission d’un Etat quand le Conseil
de Sécurité ne lui a présenté aucune recommandation.

L'article 4, paragraphe 2, est ainsi conçu :

« L’admission comme Membre des Nations Unies de tout Etat
remplissant ces conditions se fait par décision de l’Assemblée
générale sur recommandation du Conseil de Sécurité. »

La Cour n’a aucun doute quant au sens de ce texte. Celui-ci
exige deux choses pour que soit effectuée l'admission : une « recom-
mandation » du Conseil de Sécurité et une « décision » de l’Assem-
blée générale, la recommandation devant, par la nature des choses,
précéder la décision. Le terme «recommandation» et le terme
«sur», qui le précède, impliquent l’idée que la recommandation
sert de support à la décision d’admission, que celle-ci s’appuie
sur la recommandation. Ces deux actes sont indispensables pour
former le jugement de l'Organisation auquel se réfère le para-

7
8 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

graphe précédent de l’article 4. Le texte ici considéré signifie que
l'admission ne peut être décidée par l’Assemblée générale que sur
recommandation du Conseil de Sécurité ; il fixe le rôle respectif des
deux organes dont l’action concordante est exigée pour que soit
effectuée l’admission : en d’autres termes, la recommandation du
Conseil de Sécurité est la condition préalable de la décision de
l’Assemblée par laquelle se fait l'admission.

Dans l’un des exposés écrits qui ont été soumis à la Cour, on a
tenté d'attribuer au paragraphe 2 de l’article 4 un sens différent.
La Cour croit nécessaire de dire que le premier devoir d’un
tribunal, appelé à interpréter et à appliquer les dispositions d’un
traité, est de s’efforcer de donner effet, selon leur sens naturel et
ordinaire, à ces dispositions prises dans leur contexte. Si les mots
pertinents, lorsqu'on leur attribue leur signification naturelle et
crdinaire, ont un sens dans leur contexte, l'examen doit s'arrêter
la. En revanche, si les mots, lorsqu'on leur attribue leur signi-
fication naturelle et ordinaire, sont équivoques ou conduisent à
des résultats déraisonnables, c’est alors — et alors seulement —
que la Cour doit rechercher par d’autres méthodes d'interprétation
ce que les.parties avaient en réalité dans l'esprit quand elles
se sont servies des mots dont il s'agit. Comme l’a dit la Cour
permanente, dans l'affaire relative au Service postal polonais à
Dantzig (C. P. J. [., Série B, n° 11, p. 39):

« C’est un. principe fondamental d'interprétation que les mots
doivent être interprétés selon Je sens qu’ils auraient normalement
dans leur contexte, à moins que l'interprétation ainsi donnée ne
conduise à des résultats déraisonnables ou absurdes. »

Quand la Cour peut donner effet à la disposition d'un traité
en donnant aux mots dont on s’est servi leur sens naturel et ordi-
naire, elle ne peut interpréter ces mots en cherchant à leur donner
une autre signification. Dans le cas présent, la Cour n’éprouve
aucune difficulté à établir quel est le sens naturel et ordinaire
des termes pertinents, ni à leur donner effet. Dans quelques-uns
des exposés écrits qui ont été soumis à la Cour, celle-ci a été
invitée à examiner les travaux préparatoires qui ont précédé
l'élaboration de la Charte. Eu égard, toutefois, aux considérations
qui précèdent, la Cour estime qu'il ne lui est pas permis dans le
cas présent de recourir aux travaux préparatoires.:

Les conclusions auxquelles la Cour est arrivée en considérant
le texte de l’article 4, paragraphe 2, se trouvent pleinement confir-
mées par l'économie de la Charte, spécialement par les rapports
que celle-ci a établis entre l’Assemblée générale et le Conseil de
Sécurité.

L'Assemblée générale et le Conseil de Sécurité sont, l’un et
l’autre, des organes principaux des Nations Unies. La Charte ne
place pas le Conseil de Sécurité dans une position subordonnée.
L'article 24 lui confère «la responsabilité principale du maintien

8
9 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

de la paix et de la sécurité internationales », et la Charte lui octroie
à cet effet certains pouvoirs de décision. Les articles 4, 5 et 6 le
font coopérer avec l’Assemblée générale en matière d'admission,
de suspension de l'exercice des droits et privilèges inhérents à la
qualité de Membre, ainsi que d'exclusion de l'Organisation. Il a
le pouvoir, sans le concours de l’Assemblée générale, de rétablir
dans ses droits et privilèges le Membre qui aurait fait l’objet d’une
mesure de suspension.

Les organes auxquels l’article 4 a confié le jugement de l’Orga-
nisation en matière d'admission ont constamment interprété ce
texte en ce sens que l’Assemblée générale ne peut décider une
admission que sur la base d’une recommandation émanant du
Conseil de Sécurité. En particulier, le Règlement de l’Assemblée
générale ne prévoit l'examen au fond et la décision sur l'admission
que «si le Conseil de Sécurité recommande l'admission » (article 125).
Le Règlement ajoute seulement que, si le Conseil de Sécurité n'a
pas recommandé l’admission, l’Assemblée générale peut renvoyer
la demande au Conseil de Sécurité pour nouvel examen ({arti-
cle 126). Cette dernière voie a été maintes fois suivie : elle l'a été
encore dans la Résolution 296 (IV), celle-là même qui contient la
demande d'avis.

_ Reconnaître à l’Assemblée générale le pouvoir d'admettre un
Etat comme Membre en l'absence d’une recommandation du
Conseil de Sécurité serait priver le Conseil de Sécurité d’un pouvoir
important que lui confie la Charte et réduire à peu de chose son
rôle dans l’exercice d’une des fonctions essentielles de l’Organi-
sation. Ce serait admettre que le Conseil de Sécurité aurait seule-
ment à faire une étude, à présenter un rapport, à émettre un avis,
à formuler une opinion. Ce n’est pas ce que dit l’article 4, para-
graphe 2.

La Cour ne saurait admettre la suggestion, présentée dans un
des exposés écrits soumis à la Cour, d’après laquelle, pour satisfaire
aux exigences de l’article 4, paragraphe 2, l’Assemblée générale
serait en droit de considérer l’absence d’une recommandation
comme équivalant à ce que ledit exposé écrit qualifie de « recom-
mandation défavorable », sur laquelle elle pourrait fonder la décision
d'admettre un État comme Membre de l'Organisation.

On s'est aussi référé à un document de la Conférence de San-
Francisco pour invoquer la possibilité d'une recommandation
défavorable votée par le Conseil de Sécurité : en pratique, une telle
recommandation n’a jamais été faite. De l'avis de la Cour, l’arti-
cle 4, paragraphe 2, a en vue une recommandation favorable du
Conseil de Sécurité, et cela seulement. Une recommandation
défavorable n’est pas ce que prévoit l’article 4, paragraphe 2.

En s’en tenant aux limites de la demande d’avis, laquelle concerne
l'étendue des pouvoirs de l’Assemblée générale, il suffit de dire que

9
Io AVIS DU 3 III 50 {ADMISSION AUX NATIONS UNIES)

nulle part n’a été conféré à l’Assemblée générale le pouvoir de
rectifier jusqu’à le contredire le sens du vote du Conseil de Sécurité.

En conséquence, rien ne permet d’admettre au profit de l’Assemblée
générale le pouvoir d’attribuer à un vote émis par le Conseil de
Sécurité le caractère d’une recommandation alors que ce Conseil a
estimé que ladite recommandation n'était pas adoptée.

Par ces motifs,
La Cour,
par douze voix contre deux,

est d’avis qu’un Etat ne peut être admis comme Membre des
Nations Unies, en vertu du paragraphe 2 de l’article 4 de la Charte,
par décision de l’Assemblée générale, lorsque le Conseil de Sécurité
n’a pas recommandé son admission, soit parce que l’État candidat
n'a pas obtenu la majorité requise, soit parce qu’un Membre
permanent a voté contre une résolution tendant à recommander
sort admission.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le trois mars mil neuf cent cinquante,
en deux exemplaires, dont l’un restera déposé aux archives de la
Cour et dont l'autre sera transmis au Secrétaire général des Nations
Unies. :

Le Président de la Cour,

(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.

10
It AVIS DU 3 HI 50 (ADMISSION AUX NATIONS UNIES)

MM. ALVAREZ et AZEVEDO, juges, déclarant ne pas pouvoir se
rallier à l’avis de la Cour et se prévalant du droit que leur confère
l'article 57 du Statut, joignent audit avis l'exposé de leur. opinion
dissidente.

(Paraphé) J.
E.

B.
(Paraphé) H.

Il
35 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

ANNEXE

BORDEREAU DES DOCUMENTS SOUMIS A LA COUR
PAR LE SECRÉTAIRE GÉNÉRAL DES NATIONS UNIES
EN APPLICATION DE L'ARTICLE 65 DU STATUT

[i

x. Règlement intérieur provisoire du Conseil de Sécurité (S/96/
Rev. 3. 27 janvier 1948).

2. Règlement intérieur de l’Assemblée générale (A/520. 12 décem-
bre 1947).

3. Articles relatifs à admission de nouveaux Membres (Rapport
de la Commission de I’ Assemblée générale) (A/384, p. 4, 12 sep-
tembre 1947).

4. Rapport du Comité exécutif à la Commission préparatoire des
Nations Unies (PC/EX/113/Rev. I. 12 novembre 1945).

5. Rapport de la Commission préparatoire des Nations Unies
(PC/20. 23 décembre 1945).

6. Procés-verbaux des séances du Comité d’experts du Conseil de
Sécurité, visant les articles relatifs à l’admission de nouveaux
Membres :

1946. S/Procédure 91.

» gt, Corr. I.

» 92.

» 93-

» 93, Corr. I.

» 94.

» 99.

» 99, Corr. I.
1947. $/C.1/SR.96.

» 96, Corr. I.

» Ior.

» 102.

» 103.

» 104.

1 Ces documents avaient déjà été transmis à la Cour en conformité de la
Résolution de l’Assemblée générale du 17 novembre 1947.

35
36

7.

IC.

If.

36

AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

Comptes rendus des séances de la Commission mixte de procé-
dure constituée par l’Assemblée générale et le Conseil de
Sécurité, visant les articles relatifs à l’admission de nouveaux
Membres :

A/AC.11/SR.1.
»  SR.r, Corr. 1.

» SR.2.

» SR.2, Rev. I
» SR.

» SR.3, Rev. 1.
» SR.4.

» SR.5.

» SR.

» SR.7.

» SR.8.

» SR.8, Corr

» SR.g.

»  SR.10

» SR.11

. Rapport du Comité du Conseil de Sécurité sur l'admission de

nouveaux Membres, 1946 {Procès-verbaux officiels du Conseil de
Sécurité, Première année, Deuxième série, Supplément n° 4,
Pp. 53).

. Rapport du Conseil de Sécurité à l’Assemblée générale sur

l'admission de nouveaux Membres, 1946 (A/108, 15 octobre
1946).

Procès-verbaux des séances du Conseil de Sécurité relatives à
l'admission de nouveaux Membres, 1946.

Procès-verbaux officiels du Conseil de Sécurité, Première année,
Deuxième série :

Journal du Conseil de Sécurité, Première année, n° 35.

Procès-verbaux des séances de la Première Commission (Assem-
blée générale, Première session, Deuxième partie) relatives
à l’admission de nouveaux Membres, 1946 :
37

12.

13.

14.

16.

37

AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

Journal 22, Suppl. n° 1 — A/C.1/22.
» 24, » » I — A/C.r/31.
» 25, » » I — A/C.r/37.
» 26, » » 3 — A/C.3/43.
» 27, » » I — A/C.1/30.
» 28, » D I— AJC.x/47.
» 29 » » A— A/P.V.47.
» 31,» » I — A/C.1/45.

» 32, » _ A/C.1/47.
» 37, » À — A/P.V.48.
» 38,» A — A/P.V.40.

Procès-verbaux des séances plénières de l’Assemblée générale
(Première session, Deuxième partie) relatives à l'admission de
nouveaux Membres, 1946. (Journal n° 66, Supplément A —
A/P.V. 67.)

Rapport du Conseil de Sécurité sur l'admission de nouveaux
Membres, 1947. Procès-verbaux officiels du Conseil de Sécurité,
Deuxième année, Supplément spécial n° 3, Lake Success, New-
Vork, 1947.

Rapports du Conseil de Sécurité à l’Assemblée générale sur
Vadmission de nouveaux Membres, 1947 (A/406. 9 octobre
1947. — A/515. 22 novembre 1947).

. Procès-verbaux des séances du Conseil de Sécurité relatives à

l'admission de nouveaux Membres, 1947.

Procès-verbaux officiels du Conseil de Sécurité, Deuxième année,
fe}
n° 38:

S/P.V.136. S/P.V.186.
S/P.V.137. S/P.V.190.
S/P.V.151. S/P.V.107.
S/P.V.152. S/P.V.204.
S/P.V.154. S/P.V.205.
S/P.V.161. S/P.V.206.
S/P.V.168. S/P.V.221.
S/P.V.178. S/P.V.222.

Procès-verbaux des séances de la Première Commission de
l'Assemblée générale (Deuxième session ordinaire) relatives à
l'admission de nouveaux Membres, 1947 :

A/C.1/SR. 59.
» 59, Corr. I.
» 59, Corr. 2
» 97.
» 98.
» 99.
» roo.
» TOI.
38 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

A/C.1/SR. 102.
» 102, Corr. I.
» 102, Corr. 2.
» 103.

17. Procès-verbaux des séances de l’Assemblée générale (Deuxième
session ordinaire) relatives à l'admission de nouveaux Membres,

1947 :

A/P.V.83. A/P.V.80.
» 84. » go.
» 85. » oe
» . » 390.
» 87, » 117.
» 88, » IIS.
II

I. COMPTES RENDUS DE L’ASSEMBLEE GÉNÉRALE, DEUXIÈME
SESSION EXTRAORDINAIRE

Inscription de la question à l’ordre du jour.
Comptes rendus des débats.

Compte rendu du Bureau, 42m séance.

Compte rendu de l’Assemblée générale, 231me séance plénière.

s

Inscription de la question à l’ordre du jour.
Documents.

Demande d'admission de l'Union bir-
mane au sein des Nations Unies —
Lettre en date du 10 avril 1948
adressée au Secrétaire général des
Nations Unies par le Président du
Conseil de Sécurité A/533

Liste supplémentaire de questions à
inscrire à l’ordre du jour de la
deuxième session extraordinaire : ques-
tion présentée par la Chine — Note
du Secrétaire général A/535

38
39 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

Liste supplémentaire de points à inscrire
à l’ordre du jour de la deuxième
session extraordinaire : point proposé
par l'Inde — Note du Secrétaire
général A/536
Ordre du jour provisoire de la deuxiéme
session extraordinaire: Rapport du
Bureau A/537

Résolution.

Résolutions adoptées sans renvoi à une Commission — 188 (S-2).

Admission de l’Union birmane à l'Organisation des Nations
Unies.

II. COMPTES RENDUS DE L’ASSEMBLEE GÉNÉRALE, PREMIERE
PARTIE DE LA TROISIEME SESSION

Inscription des questions & Vordre du jour.
Compies rendus des débats.

Comptes rendus du Bureau, 43™e, 49me et 50me séances.

Comptes rendus de l’Assemblée générale, 142me et 158me séances
plénières.

Inscription des questions à l’ordre du jour.
Documents.

Ordre du jour provisoire de la troisième
session de l’Assemblée générale A/585

Lettre en date du 21 juillet 1948 du
représentant de l'Argentine au Secré-
taire général demandant l'inscription
de points à l’ordre du jour provisoire
de la troisième session de l’Assemblée
générale A/586
Adoption de Vordre du jour de la
troisiéme session et répartition des
questions entre les commissions —

Rapport du Bureau A/653
Création d’une Commission politique
spéciale — Rapport du Bureau A/715

Ordre du jour provisoire de la troisième
session ordinaire de l’Assemblée géné-
rale — Note du Secrétaire général A/BUR/97

39
40 AVIS DU 3 II 50 (ADMISSION AUX NATIONS UNIES)

Répartition des points de l’ordre du jour

de la tro isièmesession — Lettre en

date du 13 novembre 1948 adressée

au Président de la Commission poli-

tique spéciale par le Président de

l’Assemblée générale A/AC.24f/1
Note du Secrétaire général A/597
Nouvel examen des demandes d’admis-

sion présentées par l’Albanie, l’Au-

triche, la Bulgarie, la Finlande, la

Hongrie, l'Irlande, l'Italie, la Répu-

blique populaire de Mongolie, le Por-

tugal, la Roumanie et la Transjordanie

— Rapport spécial du Conseil de

Sécurité à l’Assemblée générale Aj617
Rapport spécial du Conseil de Sécurité

à l’Assemblée générale A/o18

Commission politique spéciale.
Comptes rendus des débats.

6me séance.
7me séance.
&nme séance.
gme séance.
rome séance.
jiIme séance.
12me séance.
j3me séance.
j4me séance.
13° séance.
r6me séance.
22e séance.
23me séance.

Commission politique spéciale.

Documents.
Australie : projet de résolution A/AC.24/6
(= A/761, résolution
A — paragraphe 19)
Australie : projet de résolution A/AC.24/7
Australie: projet de résolution A/AC.24/8

40
41 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

Australie: projet de résolution
Australie: projet de résolution
Australie: projet de résolution
Belgique : projet de résolution
Etats-Unis d’Amérique : projet de réso-
lution

Australie : projet de résolution
Argentine : projet de résolution
Suède : projet de résolution

Bolivie: amendements au projet de
résolution de la Suède (A/AC.24/17)

Inde : amendement au projet de réso-
lution de la Suède (A/AC.24/17)

Birmanie : amendement au projet de
résolution présenté par la Belgique
(A/AC.24/12)

Birmanie: amendement au projet de
résolution de l'Australie relatif à
Ceylan (A/AC.24/14)

Projet de résolution présenté par la
Sous-Commission créée par la Com-
mission politique spéciale à sa 22me
séance

Rapport de la Commission politique
spéciale

A/AC.24/9

A/AC.24/10
A/AC.24/11
A/AC.24/12

A/AC.24/13
A/AC.24/14
A/AC.24/15
A/AC.24/17

A/AC.24/18

A/AC.24/19

A/AC.24/23

A/AC.24/32

A/AC.24/35

A/763

Séances plénières de l’Assemblée générale.

Comptes rendus des débats.

175%e séance.
176me séance.
177me séance.

Séances plénières de l’Assemblée générale.

Documents.

Australie, Birmanie, Inde, Pakistan,
Philippines : amendements au projet
de résolution J de la Commission
politique spéciale (A/761)

41

A/77%
42 AVIS DU 3 II 50 (ADMISSION AUX NATIONS UNIES)

Séances plénières de l’Assemblée générale.
Résolution.

Résolutions adoptées sur les rapports de la Commission politique
spéciale — 197 (III). Admission de nouveaux Membres.

III. COMPTES RENDUS DE L’ASSEMBLEE GÉNÉRALE, DEUXIÈME
PARTIE DE LA TROISIÈME SESSION

Inscription des questions à l’ordre du jour.
Comptes rendus des débats.

Comptes rendus du Bureau, 60m, 61me, 62me et 63me séances.

Comptes rendus de l’Assemblée générale, 191me, 192me, 204me et
205me séances plénières.

Inscription des questions à l’ordre du jour.
Documents.

Ordre du jour de la troisième session
ordinaire de l’Assemblée générale —
Rapport du Bureau de l’Assemblée A/829

Rapport du Bureau concernant l’achè-
vement des travaux de l’Assemblée
générale A/845

Achévement des travaux de l’Assemblée

générale, et notamment fixation de la
date de clôture —- Note du Président A/BUR/116

Répartition des questions inscrites a
Vordre du jour de la deuxiéme partie de
la troisième session: Lettre en date du
13 avril 1949 adressée au Président de
la Première Commission par le Prési-
dent de l’Assemblée générale | A/C.1/437

Répartition des questions inscrites a

l’ordre du jour de la deuxième partie

de la troisième session : Lettre en date

du 2 mai 1949 adressée au Président

de la Première Commission. par le

Président de l’Assemblée générale A/C.1/444 et Corr. 1
Répartition des questions inscrites a

l’ordre du jour de la deuxième partie

de la troisiéme session : Lettre en date

du 2 mai 1949 adressée au Président

42
43

AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

de la Commission politique spéciale
par le Président de l’Assemblée géné-
rale

A/AC.24/59 et Corr, 1

Lettre en date du 7 mars 1949 adressée
au Président de l’Assemblée générale
par le Président du Conseil de Sécu-
rité concernant la demande d’admis-
sion d’Israel à l'Organisation des

Nations Unies A/818
Lettre en date du 17 mars 1949 adressée

au Président de l’Assemblée générale

par le Président du Conseil de Sécurité

concernant la demande d’admission de

Ceylan à l'Organisation des Nations

Unies A/823

Commission politique spéciale.
Comptes rendus des débats.
42me séance.
43me séance.
44m séance.
45me séance.
46me séance.
472 séance.
some séance.
sim séance.
Commission politique spéciale.
Documents.

Salvador: projet de résolution A/AC.24/60
Salvador: projet de résolution revisé A/JAC:24/60/Rev. 1
Argentine : projet de résolution A/AC.24/61
Liban : projet de résolution A/AC.24/62
Liban: projet de résolution revisé A/AC.24/62/Rev. I
Liban : projet de résolution revisé A/AC.24/62/Rev. 2

Grèce : amendement au projet de réso-

lution présenté par l'Argentine
(A/AC.24/61) A/AC.24/63
Irak : projet de résolution A/AC.24/64

43
44 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

Demande d’admission d’Israel à l'Or-
ganisation des Nations Unies —
Australie: amendement au projet de
résolution présenté par le Salvador
(A/AC.24/60)

Demande d’admission d’Israel à l’Or-
ganisation des Nations Unies — Dane-
mark: amendement au projet de
résolution présenté par le Salvador
(A/AC.24/60)

Demande d'admission d’Israel à VOr-
ganisation des Nations Unies — Arabie
saoudite : amendement à l’amende-
ment de la Grèce (A/AC.24/63) au
projet de résolution présenté par l’Ar-
gentine (A/AC.24/61)

Demande d'admission d’Israel à lOr-
ganisation des Nations Unies — Arabie
saoudite : amendement revisé à l’amen-
dement de la Grèce (A/AC.24/63) au
projet de résolution présenté par l’Ar-
gentine (A/AC.24/61)

Australie, Canada, États-Unis d’Amé-
rique, Guatemala, Haïti, Panama et
Uruguay : projet de résolution

Demande d'admission d’Israel à l’Or-
ganisation des Nations Unies —- Chili:
amendement au projet de résolution
présenté conjointement par l'Australie,
le Canada, les États-Unis d'Amérique,
le Guatemala, Haiti, Panama et l’'Uru-
guay (A/AC.24/68)

Demande d’admission d’Israel à 1’Or-
ganisation des Nations Unies — Pé-
rou: amendement à l'amendement
du Chili (A/AC.24/69) au projet de
résolution présenté conjointement par
l'Australie, le Canada, les Etats-Unis
d'Amérique, le Guatemala, Haiti, le
Panama et l’Uruguay (A/AC.24/68)

Rapport de la Commission politique
spéciale

44

A/AC.24/65

A/AC.24/66

A/AC.24/67

A/AC.24/67/Rev. 1

A/AC.24/68

A/AC.24/69

A/AC.24/72

A/855
45 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

Séances plénières de l’Assemblée générale.
Comptes rendus des débats.

207m séance.

Séances plénières de l’Assemblée générale.
Résolution.

273 (IT). Admission d’Israel à l'Organisation des Nations Unies.

IV. COMPTES RENDUS DE L’ASSEMBLEE GENERALE, QUATRIEME
SESSION

Inscription de la question à l’ordre du jour.
Comptes rendus des débats.

Compte rendu du Bureau, 65me séance.
Compte rendu de l’Assemblée générale, 224me séance plénière.

Inscription de la question à l’ordre du jour.
Documents.

Adoption de l’ordre du jour de la qua-
trième session ordinaire et répartition
des points de l’ordre du jour entre les
Commissions — Rapport du Bureau  A/989

Adoption de l’ordre du jour et répar-
tition des points de l’ordre du jour
entre les Commissions — Mémorandum
du Secrétaire général A/BUR/118

Admission de nouveaux Membres —
Demande d’admission de la Répu-
blique de Corée à l’Organisation des
Nations Unies — Rapport spécial du
Conseil de Sécurité A/968

Demande d’admission du Népal à l’Or-
ganisation des Nations Unies — Rap-
port spécial du Conseil de Sécurité A/974

Nouvel examen des demandes d’admis-
sion présentées par l’Albanie, l’Autri-
che, la Bulgarie, Ceylan, la Finlande,
la Hongrie, l'Irlande, l'Italie, la
Transjordanie, la République popu-

45
46- AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

laire de Mongolie, le Portugal et la
Roumanie — Rapport spécial du

Conseil de Sécurité

A/982

Commission politique spéciale.
Comptes rendus des débats.

25me séance.
2ome séance.
27% séance.
28me séance.
2gme séance.

Commission politique spéciale.

Documents.

Australie : projet de résolution concer-
nant la demande d’admission de l’Au-
triche à l'Organisation des Nations
Unies

Australie : projet de résolution concer-
nant la demande d’admission de Cey-
lan à |’ Organisation des Nations Unies

Australie: projet de résolution concer-
nant la demande d’admission de la
Finlande à l'Organisation des Nations
Unies

Australie : projet de résolution concer-
nant la demande d’admission de l'Ir-
lande à lOrganisation des Nations
Unies

Australie : projet de résolution concer-
nant la demande d’admission de l'Ita-
lie à l'Organisation des Nations Unies

46

A/AC.31/L.9
(= A/1C66, résolution
A)

A/AC.31/L.10
(= A/1066, résolution
B)

A/AC.31/L.11

(= A/1066, résolution

C)

A/AC.31/L.12
(= A/1066, résolution
D)

A/AC.31/L.13
(= A/1066, résolution
E)
47 AVIS DU 3 II 50 (ADMISSION AUX NATIONS UNIES)

Australie : projet de résolution concer-
nant la demande d'admission de la
Jordanie à l'Organisation des Nations
Unies

Australie: projet de résolution concer-
nant la demande d’admission de la
République de Corée à l’Organisation
des Nations Unies

Australie: projet de résolution concer-
nant la demande d’admission du Por-
tugal à l'Organisation des Nations
Unies

Australie: projet de résolution concer-
nant la demande d’admission du Népal
a l'Organisation des Nations Unies

Argentine : projet de résolution

Union des Républiques socialistes sovié-
tiques : projet de résolution

Note du Rapporteur (Projet de réso-
lution revisé de l'Argentine)

Irak : projet de résolution

Pays-Bas : amendement au projet de
résolution présenté par l'Argentine
(A/AC.31/L.20)

États-Unis d'Amérique, Arabie saoudite
et Irak: amendement au projet de
résolution présenté par l'Irak
(A/AC.31/L.21)

Admission de nouveaux Membres —
Rapport de la Commission politique
spéciale

AJAC.31/L.14
(= A/1066, résolution
F)

AJAC.31/L.15
(= A/1066, résolution
G)

A/AC.31/L.16
(= A/1066, résolution
H)

A/AC.31/L.17

(= A/1066, résolution
I)

A/AC.31/L.18
A/AC.31/L.19
A/AC.31/L.20
A/AC.31/L.21

A/AC.31/L.22

A/AC.31/L.23

A/1066

Séances plénières de l’Assemblée générale.

Comptes rendus des débats.

251% séance.
252% séance,
47
48 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

Séances plénières de l’Assemblée générale.

Document.

Union des Républiques socialistes sovié-
tiques : projet de résolution | A/1079

Séances plénières de l’Assemblée générale.

Résolution.

296 (IV). Admission de nouveaux Membres.

V. PROCÈS-VERBAUX DU CONSEIL DE SÉCURITÉ

Comptes rendus des débais.

261me séance (extrait).
279% séance.
28ome séance.
3r8me séance.
351% séance.
383me séance.
384me séance.
385me séance.
386me séance.
4ogme séance.
4rome séance.
413me séance.
414me séance.
423% séance.
4272 séance.
428me séance.
429m séance.
4302 séance.
431% séance.
439% séance.
44ome séance.
441me séance.
442% séance.
443me séance.
444me séance.
445™° séance.

48
49 AVIS DU 3 III 50 {ADMISSION AUX

Documents.

Lettre en date du 27 février 1948 adres-
sée au Secrétaire général par l’ambas-
sadeur de Birmanie, au sujet de la
demande d’admission de la Birmanie
comme Membre des Nations Unies

Rapport du Comité d’admission des
nouveaux Membres sur la demande
d’admission de l’Union birmane à
l'Organisation des Nations Unies

Lettre en date du 3 avril 1948 adressée
au Président du Conseil de Sécurité
par les représentants de la France,
du Royaume-Uni et des États-Unis,
et relative aux demandes d'admission
à l'Organisation des Nations Unies de
Vitahe et de la Transjordanie

Lettre en date du 5 avril 1948 adressée au
Secrétaire général par le représentant
suppléant de la République socialiste
soviétique d'Ukraine, et relative aux
demandes d'admission à l'Organisation
des Nations Unies de l’Albanie, de la
Bulgarie, de la Finlande, de la Hongrie,
de l'Italie, de la République populaire
de Mongolie et de la Roumanie

Lettre en date du 7 avril 1948 adressée
au Président du Conseil de Sécurité
par les représentants de la’ France,
du Royaume-Uni et des Etats-Unis,
et relative aux demandes d'admission
à l'Organisation des Nations Unies
de l'Autriche, de lirlande et du
Portugal

Chine: projet de résolution concernant
la demande d’admission de la Bir-
manie à l'Organisation des Nations
Unies, soumis à la 279% séance du
Conseil de Sécurité, le 10 avril 1948
(adopté à la même séance)

Télégramme en date du 17 mai 1948
adressé au Secrétaire général par le
ministre des Affaires étrangères du
Gouvernement provisoire d’Israel

49

NATIONS UNIES)

S/687

S/706

S/709

S/712

S/715

S/717

S/747 et Corr. I
50 AVIS DU 3 IN 50 (ADMISSION AUX NATIONS UNIES)

Lettre en date du 25 mai 1948 adressée
au Secrétaire général par le premier
ministre et ministre des Affaires étran-
gères de Ceylan et transmettant la
demande d'admission comme Membre
de l'Organisation des Nations Unies,
présentée par le Gouvernement de
Ceylan aux termes de l’article 4 de
la Charte S/820

Rapport du Comité d'admission de nou-
veaux Membres adressé au Conseil de
Sécurité au sujet de la demande d’ad-
mission à l'Organisation des Nations
Unies présentée par Ceylan S/859

Lettre en date du 2 août 1948 adressée
au Président du Conseil de Sécurité
par le représentant du Gouvernement
de Ceylan et transmettant des ren-
seignements concernant Ceylan S/95x

Union des Républiques socialistes sovié-
‘tiques: projet de résolution concer-

nant la demande d'admission de

Ceylan à l'Organisation des Nations

Unies, soumis à la 351me séance du

Conseil de Sécurité, le 18 août 1948  S/974

Télégramme en date du 22 septembre
1948 adressé au Secrétaire général par
le ministre des Affaires étrangères de
la République populaire de Bulgarie
concernant la demande d’admission
de la Bulgarie comme Membre des
Nations Unies S/1ox2

Déclaration soumise par le Gouverne-
ment de la République populaire de
Bulgarie, en date du 9 octobre 1948,
relative à l'acceptation des obligations
prévues par la Charte, concernant sa
demande d'admission comme Membre
de l'Organisation des Nations Unies S/1012/Add. 1

Lettre en date du 27 septembre 1948
adressée au Secrétaire général par le
ministre de Hongrie, concernant la
demande d’admission de la Hongrie
comme Membre de l'Organisation des
Nations Unies S/1017

50
51 AVIS DU 3 Ill 50 (ADMISSION AUX NATIONS UNIES)

Déclaration faite le 8 octobre 1948 par
le Gouvernement de la Hongrie, por-
tant acceptation des obligations énon-
cées dans la Charte, a l’occasion de sa
demande d’admission comme Membre
de l'Organisation des Nations Unies S/ror7/Add. 1

Télégramme en date du 13 octobre 1948
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire d’Albanie concernant la demande
d'admission de l’Albanie comme Mem-
bre de l'Organisation des Nations
Ünies S/1033
Télégramme en date du 12 octobre 1948
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Mongolie, concernant la de-
mande d'admission de la République
populaire de Mongolie comme Membre
de l'Organisation des Nations Unies $/1035

Déclaration soumise le 25 octobre 1948
par le Gouvernement de la République
populaire de Mongolie, portant accep-
tation des obligations prévues par la
Charte, à l’occasion de sa demande
d'admission comme Membre de F'Or-
ganisation des Nations Unies S/1035/Add. 1

Lettre en date du 12 octobre 1948
adressée au Secrétaire général par le
Gouvernement de la République popu-
laire de Roumanie concernant la de-
mande d'admission de la Roumanie
comme Membre de l'Organisation des
Nations Unies S/1051

Déclaration en date du 9 novembre 1948
adressée au Secrétaire général par le
Gouvernement de la République popu-
laire de Roumanie et portant accep-
tation des obligations prévues par la
Charte, à l’occasion de la demande
d'admission de la Roumanie comme
Membre de l'Organisation des Nations
Unies S/1051/Add. 1

Lettre en date du 29 novembre 1948
adressée au Secrétaire général par le
ministre des Affaires étrangères d’Is-

=

51
52 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

rael et relative 4 la demande d’admis-
sion d’Israel comme Membre des
Nations Unies ; déclaration acceptant
les obligations énoncées dans la Charte

Déclaration soumise le 2 décembre 1948
par le Gouvernement de la République
populaire d’Albanie, portant accep-
tation des obligations prévues par la
Charte, à l’occasion de sa demande
d’admission comme Membre de l’Or-
ganisation des Nations Unies

Lettre en date du 7 décembre 1948
adressée au Président du Conseil de
Sécurité par le Président du Comité
pour l’admission de nouveaux Membres
concernant la demande d’admission
d’Israel comme Membre des Nations
Unies

Lettre en date du 9 décembre 1948
adressée par le Président de l’Assem-
blée générale au Président du Conseil
de Sécurité au sujet de la demande
d’admission de Ceylan comme Membre
de l'Organisation des Nations Unies

Royaume-Uni : projet de résolution con-
cernant la demande d'admission d’Is-
rael à l'Organisation des Nations
Unies, soumis à la 384me séance du
Conseil de Sécurité, le 15 décembre
1948

Syrie: projet de résolution concernant
la demande d’admission d’Israel à
l'Organisation des Nations Unies, sou-
mis à la 385me séance du Conseil de
Sécurité, le 17 décembre 1948

France: projet de résolution concernant
la demande d’admission d’Israel à
l'Organisation des Nations Unies, sou-
mis à la 385me séance du Conseil de
Sécurité, le 17 décembre 1948

Lettre en date du 11 décembre 1948
adressée par le Secrétaire général au
Président du Conseil de Sécurité et
transmettant le texte des résolutions
relatives à l'admission de nouveaux

52

S/1093

S/1105

S/1110 et Corr. x

S/1113

S/1127

S/t125

S/1127
53 AVIS DU 3 HI 50 (ADMISSION AUX NATIONS UNIES)

Membres adoptées par l’Assemblée
générale à sa 177% séance, le 8 dé-
cembre 1948 S/1170

Texte de la résolution 197 (IID) A, rela-
tive à Yadmission de nouveaux Mem-
bres, adoptée par l’Assemblée générale
à sa 177me séance plénière, le 8 dé-
cembre 1048 S/1170/Aûd. x

Lettre en date du 19 janvier 1949
adressée au Secrétaire général par le
ministre des Affaires étrangéres par
intérim de la République de Corée et
relative à la demande de la Répu-
blique de Corée d’étre admise comme
Membre de l'Organisation des Nations
Unies, et déclaration portant accep-
tation des obligations de la Charte S/1238

Télégramme en date du 9 février 1949
adressé au Secrétaire général par le
ministre des Affaires étrangères de la
République démocratique populaire
de Corée concernant la demande d’ad-
mission de la République démocra-
tique populaire de Corée à l'Organi-
sation des Nations Unies et note du
Secrétaire général S/1247

Lettre en date du 1x février 1949 adressée
au Président du Conseil de Sécurité
par le représentant de l’Union des
Républiques socialistes soviétiques
concernant la demande d’admission
de la République démocratique popu-
laire de Corée à l'Organisation des
Nations Unies S/1256

Union des Républiques socialistes sovié-
tiques : projet de résolution concernant
la demande d’admission de la Répu-
blique démocratique populaire de
Corée à l'Organisation des Nations
Unies, soumis à la 410ome séance du
Conseil de Sécurité, le 16 février 1949  S/1259

Lettre en date du 13 février 1049
adressée au Secrétaire général par le
directeur général au ministère des
Affaires étrangères du Népal concer-

53
54 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

nant la demande d'admission du Népal
comme Membre des Nations Unies S/1266

Déclaration en date du 10 mars 1949,
par laquelle le Gouvernement du
Népal, comme suite à sa demande
d'admission dans l'Organisation des
Nations Unies, accepte les obligations
de la Charte S/1266/Add. x

Lettre en date du 24 février 1949 adressée

au Secrétaire général par le représen-

tant d’Israel au sujet de la demande

d'admission d’Israel comme Membre

des Nations Unies S/1267
États-Unis d'Amérique : projet de réso-

lution concernant la demande d’ad-

mission d’Israel à l'Organisation des

Nations Unies, soumis à la 414me sé-

ance du Conseil de Sécurité, le 4 mars

1949 (adopté à la même séance) S/1276

Rapport présenté au Conseil de Sécurité
par le Comité d'admission des nou-
veaux Membres concernant la demande
d'admission comme Membre des Na-
tions Unies formulée par la Répu-
blique de Corée $/1281

Chine: projet de résolution concernant

la demande d’admission de la Répu-

blique de Corée à l'Organisation des

Nations Unies, soumis à la 423me sé-

ance du Conseil de Sécurité, le 8 avril

1949 S/1305
Argentine : projet de résolution soumis

à la 427% séance du Conseil de

Sécurité, le 16 juin 1949, au sujet de

l'admission du Portugal comme Mem-

bre de l'Organisation des Nations

Unies S/1331
Argentine : projet de résolution soumis

à la 427me séance du Conseil de Sé-

curité, le 16 juin 1949, au sujet de

l'admission de la Jordanie comme

Membre de l'Organisation des Nations

Unies S/1332

54
55 AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

Argentine : projet de résolution soumis
à la 427me séance du Conseil de Sé-
curité, le 16 juin 1949, au sujet de
l'admission de l'Italie comme Membre
de l'Organisation des Nations Unies S/1333

Argentine : projet de résolution soumis
à la 427me séance du Conseil de Sé-
curité, le 16 juin 1949, au sujet de
l'admission de la Finlande comme
Membre de l'Organisation des Nations
Unies 5/1334

Argentine: projet de résolution soumis
à la 427me séance du Conseil de Sé-
curité, le 16 juin 1949, au sujet de
l'admission de l'Irlande comme
Membre de l'Organisation des Nations
Unies $/1335

Argentine: projet de résolution soumis
à la 427me séance du Conseil de Sé-
curité, le 16 juin 1949, au sujet de
Vadmission de l'Autriche comme Mem-
bre de l'Organisation des Nations
Unies S/1336

Argentine : projet de résolution soumis
à la 427me séance du Conseil de Sé-
curité, le 16 juin 1949, au sujet de
l'admission de Ceylan comme Membre
de l'Organisation des Nations Unies 5/1337

Union des Républiques socialistes sovié-
tiques : projet de résolution oncer-
nant les demandes de l’Albanie, de la
République populaire de Mongolie, de
la Bulgarie, de la Roumanie, de la
Hongrie, de la Finlande, de l'Italie,
du Portugal, de l'Irlande, de la Trans-
jordanie (Jordanie), de l'Autriche et
de Ceylan en vue de leur admission à
l'Organisation des Nations Unies,
soumis à la 428me séance du Conseil
de Sécurité, le 21 juin 1949 S/1340

Union des Républiques socialistes sovié-
tiques: projet de résolution concer-
nant les demandes de l’Albanie, de la
République populaire de Mongolie, de
la Transjordanie (Jordanie), du Por-

55
56 AVIS DU 3 IH 50 (ADMISSION AUX NATIONS UNIES)

tugal, de l'Irlande, de la Hongrie, de

l'Italie, de l'Autriche, de la Roumanie,

de la Bulgarie, de la Finlande, de

Ceylan et du Népal en vue de leur

admission à l'Organisation des Nations

Unies, soumis à la 440me séance du

Conseil de Sécurité, le 9 septembre

1949 $/1340/Rev. 1
Union des Républiques socialistes sovié-

tiques : projet de résolution concer-

nant les demandes de l’Albanie, de la

République populaire de Mongolie,

de la Bulgarie, de la Roumanie, de la

Hongrie, de la Finlande, de l'Italie,

du Portugal, de l'Irlande, de la Trans-

jordanie (Jordanie), de l'Autriche, de

Ceylan et du Népal en vue de leur

admission à l'Organisation des Nations

Unies, soumis à la 442me séance du

Conseil de Sécurité, le 13 septembre

. 1949 S/1340/Rev. 2
Lettre en date du 16 août 1949 adressée

au Président du Conseil de Sécurité

par le Président du Comité d’admis-

sion de nouveaux Membres S/1378

Rapport adressé au Conseil de Sécurité
par le Comité d'admission de nouveaux
Membres sur la demande d'admission
du Népai au sein de l'Organisation des
Nations Unies S/1382

Chine : projet de résolution concernant
la demande d'admission du Népal a
V Organisation des Nations Unies, sou-
mis à la 439m séance du Conseil de
Sécurité, le 7 septembre 1949 5/1385

Comité d’admission des nouveaux Membres.
Comptes rendus des débats.

24me séance.
25m séance.
26m séance.
27mc séance.
28me séance.
2gme séance.
56
57

30me
31me
32me
33™
34m

AVIS DU 3 III 50 (ADMISSION AUX NATIONS UNIES)

séance.
séance.
séance.
séance.
séance.

Comité d'admission des nouveaux Membres.

Document.

Lettre adressée au Président du Comité
d'admission des nouveaux Membres

le

22 juillet 1949, par le directeur

général des Affaires étrangères du
Népal S/C.2/16

57
